Dismissed w.o.j. and Opinion Filed August 2, 2019




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00838-CV

                IN RE GAIL NEWTON AND DENNIS NEWTON, Relators

                  Original Proceeding from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01623-2019

                             MEMORANDUM OPINION
                         Before Justices Bridges, Osborne, and Carlyle
                                  Opinion by Justice Carlyle
       In this original proceeding, relators seek a writ of mandamus ordering Collin County Clerk

Stacy Kemp to “rescind all wet ink signatures and immediately non-suit any and all judicial

claims.” We do not have jurisdiction to issue a writ of mandamus against a county clerk except to

protect our jurisdiction. See TEX. GOV’T CODE § 22.221; In re High Pointe Invs., LLC, 552 S.W.3d
384, 389 (Tex. App.—Waco 2018, orig. proceeding). Relator has not shown that the issuance of a

writ compelling the requested relief is necessary to enforce this Court’s appellate jurisdiction.

Therefore, we do not have jurisdiction to issue a writ of mandamus against the Collin County

Clerk. We dismiss this proceeding for want of jurisdiction.




                                                 /Cory L. Carlyle/
                                                 CORY L. CARLYLE
                                                 JUSTICE
190838F.P05